Citation Nr: 1819473	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes of the left ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to September 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied a rating in excess of 10 percent for degenerative changes, left ankle.  In April 2013, the Veteran submitted a notice of disagreement with the RO's determination.  Thereafter, in an April 2014 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's service-connected left ankle disability effective August 29, 2012, based on surgical or other treatment necessitating convalescence.  The RO continued the 10 percent rating from October 1, 2012, the first day of the month following the one month convalescence period.  In April 2014, the RO issued a Statement of the Case addressing the issue of entitlement to a rating in excess of 10 percent for a left ankle disability and the Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2014.

The Board notes that in April 2013, and again on his May 2014 VA Form 9, the Veteran appeared to refer to a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), stating that he was unable to maintain employment as a result of pain and instability caused by his back, knees, legs, ankles, and feet.  The Board observes that service-connection is currently in effect for a low back disability, lumbar radiculopathy of the left lower extremity, right and left ankle disabilities, a left hip disability, and a left hip scar.  It does not appear that the RO has adjudicated this claim.  Thus, the Board does not have jurisdiction over the matter and it is referred for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks a higher rating for his service-connected degenerative changes of the left ankle.  He contends that the rating currently assigned does not reflect the severity of his disability.  

In a March 2018 Appellate Brief, the Veteran's representative argued that a new examination was necessary, as the Veteran's degenerative changes of the left ankle disability had increased in severity since he was last examined for VA compensation purposes in September 2012.  The Board's review of the record indicates that the Veteran has previously reported an increase in the severity of his service-connected degenerative changes of the left ankle disability.  See VA 646 Statement of Accredited Representative in Appealed Case dated October 2014.  

In light of the above, another medical examination is indicated.  See 38 C.F.R. § 3.159(c) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any additional relevant records of treatment for his left ankle disability.  The most recent private clinical records currently associated with the file are dated in September 2012.  The identified records should be sought.  In any event, the Veteran's records of any relevant treatment with VA should be associated with the claims file.  The most recent VA treatment records currently associated with the file are dated in July 2013.  

2.  The Veteran should be scheduled for a VA medical examination to determine the severity of his service-connected left ankle disability.  Access to records in the Veteran's electronic VA claims files should be made available to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected left ankle disability, to include any loss of motion, ankylosis, or scarring.  The examination report should include a characterization of any loss of range of motion in the left ankle as moderate or marked.  

The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Any additional impairment in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






